
	

114 HR 5341 RH: To amend title 5, United States Code, to provide for recalculation of basic annuity benefits for certain air traffic controllers, and for other purposes.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 645
		114th CONGRESS
		2d Session
		H. R. 5341
		[Report No. 114–823]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Mica introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		November 14, 2016Additional sponsors: Mr. Welch and Mr. Connolly
			November 14, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend title 5, United States Code, to provide for recalculation of basic annuity benefits for
			 certain air traffic controllers, and for other purposes.
	
	
		1.Computation of basic annuity for certain air traffic controllers
 (a)In generalSection 8415(f) of title 5, United States Code, is amended to read as follows:  (f)The annuity of an air traffic controller or former air traffic controller retiring under section 8412(a) is computed under subsection (a), except that if the individual has at least 5 years of service in any combination as—
 (1)an air traffic controller as defined by section 2109(1)(A)(i); (2)a first level supervisor of an air traffic controller as defined by section 2109(1)(A)(i); or
 (3)a second level supervisor of an air traffic controller as defined by section 2109(1)(A)(i); so much of the annuity as is computed with respect to such type of service shall be computed by multiplying 17/10 percent of the individual’s average pay by the years of such service.. (b)Effective dateThe amendment made by subsection (a) shall be deemed to be effective on December 12, 2003.
 (c)Procedures requiredThe Director of the Office of Personnel Management shall establish such procedures as are necessary to provide for—
 (1)notification to each annuitant affected by the amendments made by this section; (2)recalculation of the benefits of affected annuitants;
 (3)an adjustment to applicable monthly benefit amounts pursuant to such recalculation, to begin as soon as is practicable; and
 (4)a lump sum payment to each affected annuitant equal to the additional total benefit amount that such annuitant would have received had the amendment made by subsection (a) been in effect on December 12, 2003.
				
	
		November 14, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
